Exhibit 10.1

FINAL EXECUTION COPY

ADDITIONAL HOUSING REIMBURSEMENT AGREEMENT

This ADDITIONAL HOUSING REIMBURSEMENT AGREEMENT is executed as of June 13, 2011
by and between RICHARD TWOMEY (the “Executive”) and Align Technology, Inc., a
Delaware corporation (the “Company”), with effect as of June 13, 2011.

WHEREAS, Executive and the Company entered into an Employment Agreement, with an
effective date of February 8, 2011 (the “Employment Agreement”), providing
Executive with certain payments and compensation and other terms in exchange for
Executive’s services to the Company;

WHEREAS the Company has agreed to make certain additional payments to Executive
to facilitate Executive’s purchase of a house in the San Francisco Bay area; and

THEREFORE, Executive and the Company agree as follows:

1. Additional Housing Reimbursement Allowance. In addition to the relocation and
housing assistance provided for in the Employment Agreement, the Company agrees
to provide Executive with an additional housing reimbursement allowance of Two
Hundred Fifty Thousand Dollars ($250,000), subject to all required and
authorized withholdings and deductions . Said additional housing reimburse
allowance is being provided to Executive to facilitate Executive’s purchase of a
new residence in the San Francisco Bay area. Payment of the additional housing
reimbursement allowance shall be made to Executive in a single lump sum payment
on June 24, 2011 (the “Payment Date”).

2. Reimbursement of Additional Housing Reimbursement Allowance. In the event
Executive voluntarily leaves the Company prior to thirty-six (36) months of his
employment following the Payment Date, for any reason other than Good Reason, as
defined below in Section 3(b), Executive will be responsible for returning a
portion of the additional housing reimbursement allowance as follows: For each
full month of full-time employment following the Payment Date, the Company will
forgive one-thirty-sixth (1/36th) of the additional housing reimbursement
allowance and the remaining unforgiven portion will be due and payable to the
Company on demand and Executive agrees to execute all paperwork necessary for
the repayment of the relocation expenses. Upon completion of thirty-six
(36) months of employment with the Company following the Payment Date, Executive
no longer shall have any obligation to repay all or part of the additional
housing reimbursement allowance.

3. Termination Benefits.

(a) General Release Agreement. Any other provision of this Agreement
notwithstanding, Subsections (b) below shall not apply unless the Executive
(i) has, within the time prescribed by the Company, executed a General Release
Agreement in a form prescribed by the Company by which the Executive waives and
releases with irrevocable effect all known and unknown claims that the Executive
may then have against the Company or persons affiliated with the Company which
are waivable under applicable law, and (ii) pursuant to such General Release
Agreement has agreed not to prosecute any legal action or other proceeding based
upon any of such claims to the full extent permissible under applicable law, and
(iii) pursuant to such General Release Agreement has acknowledged Executive’s
continuing obligations under his Employment Agreement and the Proprietary
Information and Inventions Agreement contained as part of Executive’s Employment
Agreement.



--------------------------------------------------------------------------------

(b) Upon a Change of Control. In the event of the occurrence of a Change in
Control while the Executive is employed by the Company, if within twelve
(12) months following the occurrence of the Change of Control, one of the
following events occurs:

(i) the Executive’s employment is terminated by the Company without Cause; or

(ii) the Executive resigns for Good Reason;

then Executive’s obligation, if any, to repay the additional housing
reimbursement allowance, as provided above in Section 2, shall immediately
cease, subject to Executive’s execution of the General Release Agreement
described in Section 3(a) above.

(c) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean any of the following:

(i) Unauthorized use or disclosure of the confidential information or trade
secrets of the Company;

(ii) Any breach of this Agreement or the Employee Proprietary Information and
Inventions Agreement between the Executive and the Company;

(iii) Conviction of, or a plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any state thereof;

(iv) Misappropriation of the assets of the Company or any act of fraud or
embezzlement by Executive, or any act of dishonesty by Executive in connection
with the performance of her duties for the Company that adversely affects the
business or affairs of the Company;

(v) Intentional misconduct; or

(vi) the Executive’s failure to satisfactorily perform the Executive’s duties
after having received written notice of such failure and at least thirty
(30) days to cure such failure.

The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive’s
Employment.

(d) Definition of “Good Reason.” For all purposes under this Agreement, subject
to the notice and cure period described below, the Executive’s resignation for
“Good Reason” shall mean the Executive’s resignation upon written notice to the
Company delivered within ninety (90) days after the occurrence of any one or
more of the following events and with an effective date within such ninety-
(90-) day period:

(i) The Executive’s position, authority or responsibilities being significantly
reduced;



--------------------------------------------------------------------------------

(ii) The Executive being asked to relocate the Executive’s principal place of
employment such that the Executive’s commuting distance from the Executive’s
residence prior to such relocation is increased by over thirty-five (35) miles;

(iii) The Executive’s annual Base Salary or bonus being materially reduced; or

(iv) The Executive’s benefits being materially reduced.

The Executive shall provide written notice to the Company at least thirty
(30) days prior to the effective date of Executive’s resignation, identifying
the event or events Executive claims constitute Good Reason and describing in
reasonable detail the fact supporting the claim. The Company shall have at least
thirty (30) days to take action to remedy the condition claimed by the Executive
as Good Reason, but shall have no obligation to take such action. In the event
the Company remedies the condition then Good Reason shall be deemed not to
exist. At the expiration of the remedial period and prior to the effective date
of Executive’s resignation, Executive shall provide written notice to the
Company, stating whether Executive (A) withdraws Executive’s resignation based
on the Company’s remedy of the condition, (B) chooses to resign anyway
notwithstanding such remedy, or (C) claims the condition has not been remedied
and chooses to resign based on a claim of Good Reason. In the absence of such
notice, Executive’s resignation shall become effective and Executive shall be
deemed to have resigned without Good Reason.

(e) Definition of “Change of Control.” For all purposes under this Agreement,
“Change of Control” shall mean any of the following:

(i) a sale of all or substantially all of the assets of the Company;

(ii) the acquisition of more than fifty percent (50%) of the common stock of the
Company (with all classes or series thereof treated as a single class) by any
person or group of persons;

(iii) a reorganization of the Company wherein the holders of common stock of the
Company receive stock in another company (other than a subsidiary of the
Company), a merger of the Company with another company wherein there is a fifty
percent (50%) or greater change in the ownership of the common stock of the
Company as a result of such merger, or any other transaction in which the
Company (other than as the parent corporation) is consolidated for federal
income tax purposes or is eligible to be consolidated for federal income tax
purposes with another corporation; or

(iv) in the event that the common stock is traded on an established securities
market, a public announcement that any person has acquired or has the right to
acquire beneficial ownership of more than fifty percent (50%) of the
then-outstanding common stock and for this purpose the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) of the
Securities and Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission, or the commencement of or public
announcement of an intention to make a tender offer or exchange offer for more
than fifty percent (50%) of the then outstanding Common Stock.



--------------------------------------------------------------------------------

(f) Section 409A. Notwithstanding anything to the contrary in this Agreement,
any cash severance payments otherwise due to Executive pursuant to this
Section 3 or otherwise on or within the six-month period following Executive’s
termination will accrue during such six-month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the date
of Executive’s termination, provided, that such cash severance payments will be
paid earlier, at the times and on the terms set forth in the applicable
provisions of this Section 3, if the Company reasonably determines that the
imposition of additional tax under Section 409A of the Internal Revenue Code of
1986, as amended (“Code Section 409A”), will not apply to an earlier payment of
such cash severance payments. In addition, this Agreement will be deemed amended
to the extent necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Code Section 409A and any
temporary, proposed or final Treasury Regulations and guidance promulgated
thereunder and the parties agree to cooperate with each other and to take
reasonably necessary steps in this regard.

4. Employment Status. This Agreement is in addition to and does not alter or
amend the terms of Executive’s employment with the Company pursuant to the terms
of the Employment Agreement. The Employment Agreement may be altered, modified,
amended or terminated only in accordance with the terms of the Employment
Agreement.

5. Successors.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

6. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to the Executive at the home
address which the Executive most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c) Whole Agreement. No other agreements, representations or understandings
(whether oral or written) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the additional
housing reimbursement allowance subject matter of this Agreement. This Agreement
contain the entire understanding of the parties with respect to the additional
housing reimbursement allowance subject matter hereof.



--------------------------------------------------------------------------------

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
applications of its provisions with respect to choice of law, except for the
Arbitration provision in paragraph 11, below, which is governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Arbitration. Each party agrees that any and all disputes which arise out of
or relate to the Executive’s employment, the termination of the Executive’s
employment, or the terms of this Agreement shall be resolved through final and
binding arbitration. Such arbitration shall be in lieu of any trial before a
judge and/or jury, and the Executive and Company expressly waive all rights to
have such disputes resolved via trial before a judge and/or jury. Such disputes
shall include, without limitation, claims for breach of contract or of the
covenant of good faith and fair dealing, claims of discrimination, claims under
any federal, state or local law or regulation now in existence or hereinafter
enacted and as amended from time to time concerning in any way the subject of
the Executive’s employment with the Company or its termination. Nothing in this
Agreement shall prohibit any party from seeking provisional remedies in court in
aid of arbitration including temporary restraining orders, preliminary
injunctions and other provisional remedies pursuant to California Code of Civil
Procedure section 1281.8 (or any successor statutes) and/or applicable federal
law. Likewise, nothing in this Agreement shall should be interpreted as
restricting or prohibiting Employee from filing a charge or complaint with a
federal, state, or local governmental or administrative agency charged with
investigating and/or prosecuting charges or complaints under any applicable
federal, state or municipal law or regulation. Claims or disputes arising under
any law that permits resort to an administrative or governmental agency
notwithstanding an agreement to arbitrate those claims may be brought before
that agency as permitted by applicable law, including, without limitation,
claims or charges brought before the National Labor Relations Board, the U.S.
Equal Employment Opportunity Commission, the United States Department of Labor,
the California Labor Commissioner, the California Workers’ Compensation Appeals
Board, and the California Employment Development Department. Nothing in this
Agreement shall be deemed to preclude a party from bringing an administrative
claim before any agency in order to fulfill the party’s obligation to exhaust
administrative remedies before making a claim in arbitration

This arbitration section of the Agreement shall be exclusively governed by and
construed and enforced pursuant to the substantive and procedural provisions of
the Federal Arbitration Act, 9 U.S.C. § 1 (“FAA”), and not individual state
substantive and procedural laws regarding enforcement of arbitration agreements.
A neutral arbitrator shall be selected by mutual agreement of the parties from
the then-available arbitrators associated with ADR Services, Judicate West, ARC
or such other arbitration service that the parties may mutually agree upon. If,
for any reason, the parties are unable to mutually agree upon the selection of
an arbitrator, either party may apply to a court of competent jurisdiction for
appointment of a neutral arbitrator. The court shall then appoint a retired
judge to serve as the arbitrator, who shall act under this Policy with the same
force and effect as if the parties had selected the arbitrator by mutual
agreement. The arbitrator shall allow the parties to take discovery and bring
motions as authorized by the forum state’s procedural rules, or any other
discovery required by applicable law in arbitration proceedings, including, but
not limited to, discovery available under the applicable state and/or federal
arbitration statutes. Also, to the extent that anything in this arbitration
section conflicts with any arbitration procedures required by applicable law,
the arbitration procedures required by applicable law shall govern.



--------------------------------------------------------------------------------

Arbitration will be conducted in Santa Clara County, California or, if the
Executive does not reside within 100 miles of Santa Clara County at the time the
dispute arises, then the arbitration may take place in the largest metropolitan
area within 50 miles of the Executive’s place of residence when the dispute
arises.

During the course of the arbitration, the Executive and the Company will each
bear equally the arbitrator’s fee and any other type of expense or cost of
arbitration, unless applicable law requires otherwise, and each shall bear their
own respective attorneys’ fees incurred in connection with the arbitration. The
arbitrator will not have authority to award attorneys’ fees unless a statute or
contract at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party. In such case, the arbitrator shall have the authority to make
an award of attorneys’ fees as required or permitted by the applicable statute
or contract. If there is a dispute as to whether the Executive or the Company is
the prevailing party in the arbitration, the arbitrator will decide this issue.

The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.

(h) No Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

    /s/ Richard Twomey

RICHARD TWOMEY ALIGN TECHNOLOGY, INC.

    /s/ Len M. Hedge

By: Len M. Hedge Title: Senior Vice President, Business Operations